Opinion issued October
20, 2011.
 

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00374-CR
____________
 




robert walker, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 208th
District Court
Harris County, Texas
Trial Court Cause No. 919754
 
 

MEMORANDUM
OPINION




          Appellant,
Robert Walker, has filed a motion for DNA testing and request for appointed
counsel which purports to be a “notice of appeal.”  
          We
dismiss.
          Pursuant
to Texas Code of Criminal Procedure Chapter 64, a motion for DNA testing and
request for appointment of counsel must be filed in the convicting court.  See
Tex. Code Crim. Proc. Ann. art.
64.01 (a), (c) (West Supp. 2010).  Because there is not a final appealable order
before this Court, we lack jurisdiction and must dismiss.  
Accordingly, we dismiss the appeal
for lack of jurisdiction.  Tex. R. App. P. 43.2(f).  We dismiss all pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.
 
Do not publish. 
Tex. R. App. P. 47.2(b).